Detailed Action
This office action is for US application number 15/392,686 evaluates the claims as filed on September 4, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 4, 2020 has been entered.

Response to Arguments
Applicant's arguments filed September 4, 2020 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Blount, Hsiao, Klaassen, Gasper, and Felder teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicants argument that support can be found in the specification for “more than half of the engagement element contained within the handle” in Fig. 5A (Remarks p. 7-8), Examiner notes that there is not an objection to the drawings. Instead, the specification has been objected to as not containing a description that supports the claim limitation of “more than half of the engagement element contained within the handle”. Examiner suggests identifying support for such in the originally filed disclosure and amending the claim accordingly or cancelling the limitation, which is now in claim 27.
With regards to Applicants argument that the new limitation of the lock switch being coupled to a distal side of the handle and adjacent the pawl where the distal side is able to accommodate fingers of a user is not disclosed by Hsiao, Klaassen, Gasper, or Felder (Remarks p. 10-13), Examiner notes that such has not been asserted. Instead, Blount discloses this feature in the below rejections. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/272,616, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  .
The disclosure of the prior-filed application, Application No. 62/281,690, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/281,690 fails to provide adequate support for at least the window frame, viewing window, and locking mechanism of claims 1 and 26.
The disclosure of the prior-filed application, Application No. 62/310,602, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/310,602 fails to provide adequate support for at least a locking strip having an engagement element; a pawl for interacting with the engagement element which, when interacting, prevents movement of the locking strip in at least one direction relative to the pawl; a lock switch configured to be actuated to cause interaction of the pawl with the engagement element, wherein more than half of the engagement element is contained within the handle of claims 1 and 26.
Thus, current claims are considered as of December 28, 2016.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 7, the specification appears to lack proper antecedent basis for “the upper bill moves relative to the lower bill without resistance and without sound” of lines 2-3. That is, support does not appear to be in the originally filed specification. Instead, paragraph 46 provides that “there will be resistance and noise associated with opening the bills” and “open the speculum with minimal resistance and noise”. Further such was not originally claimed for a speculum with the handle and locking mechanism of current claim 1. As such, the specification fails to provide proper antecedent basis for “the upper bill moves relative to the lower bill without resistance and without sound” of lines 2-3. Examiner suggests cancelling claim 7.
As to claim 27, the specification appears to lack proper antecedent basis for more than half of the engagement element being contained within the handle in lines 1-2. The specification is silent as to what the handle “contains”. As such, the specification fails to provide proper antecedent basis for more than half of the engagement element being contained within the handle in lines 1-2.

Claim Interpretation/Notifications - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuation mechanism in claim 1 line 8, engagement element in claim 1 line 15, actuation mechanism in claim 26 line 9, locking mechanism in claim 26 line 11, and engagement element in claim 26 line 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 7, “the upper bill moves relative to the lower bill without resistance and without sound” of lines 2-3 appears to be new matter. That is, support does not appear to be in the originally filed specification. Instead, paragraph 46 provides that “there will be resistance and noise associated with opening the bills” and “open the speculum with minimal resistance and noise”. Further such was not originally claimed for a speculum with the handle and locking mechanism of current claim 1. Thus, “the upper bill moves relative to the lower bill without resistance and without sound” of lines 2-3 constitutes new matter. Examiner suggests cancelling claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 16, 26, 30, 31, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blount et al. (US 3,769,968, hereinafter “Blount”).
As to claim 1, Blount discloses a speculum (Figs. 1-7) comprising: a body portion (B) comprising a handle (61) having a distal side (right side as shown in Fig. 2, see illustration of Fig. 1) and a proximal side (left side as shown in Fig. 2, see illustration of Fig. 1), the distal side capable of accommodating one or more fingers of a user (Figs. 1, 2, and 7, col. 3 lines 18-24) and the proximal side capable of interacting with a palm of the user (Figs. 1, 2, and 7, col. 3 lines 18-24), a lower bill (40), and a transition portion (see illustration of Fig. 1) between the handle and the lower bill (as defined), an upper bill (10) rotatably coupled to the lower bill at the transition portion (via 54 and 55 in 27 and 28, respectively, Figs. 1, 5, and 7), allowing the upper bill to move relative to the lower bill to move the speculum into an open position (Fig. 7); a window frame (21) coupled to the upper bill defining a viewing window (22, Fig. 1); an actuation mechanism (31) coupled to the upper bill to cause separation of the upper bill from the lower bill (Figs. 1, 2, and 7, col. 2 lines 60-63); and a locking mechanism (35, C, 65, see illustration of Fig. 1) capable of holding the speculum in the open position by preventing movement of the upper bill toward the lower bill when the locking mechanism is engaged (Figs. 1, 2, 4, 6, and 7, col. 3 lines 62-65, col. 4 lines 9-19), the locking mechanism comprising: a locking strip (35) having an engagement element (side surfaces of 35 shown as the top and bottom surfaces in Fig. 6, see illustration of Fig. 1, Figs. 1, 2, 4, 6, and 7); a pawl (71) capable of use for interacting with the engagement element (Figs. 1, 2, 6, and 7, col. 3 lines 62-65, col. 4 lines 9-19) which, when interacting, prevents movement of the locking strip in at least one direction relative to 
As to claim 7, Blount discloses that when the locking mechanism is disengaged, the upper bill moves relative to the lower bill without resistance and without sound (Figs. 1, 2, 6, and 7 show that when unlocked no surfaces engage in a manner that would cause resistance or sound, Figs. 1, 2, 6, and 7, col. 3 lines 62-65, col. 4 lines 9-19).
As to claim 8, Blount discloses that the actuation mechanism is a thumb tab (as defined, see illustration of Fig. 1, Fig. 1) coupled to the window frame (Fig. 1).
As to claim 16, Blount discloses a gripping portion (lower portion of 61, 61, Figs. 1, 2, and 7).
As to claim 30, Blount discloses that the locking mechanism is capable of providing minimal noise and resistance when opening and closing the speculum (Figs. 1, 2, 6, and 7 show that when unlocked no surfaces engage in a manner that would cause resistance or sound, Figs. 1, 2, 6, and 7, col. 3 lines 62-65, col. 4 lines 9-19).
As to claim 31, Blount discloses that the locking strip is contained within the handle (Figs. 2, 6, and 7 shown that 35 is partially contained within the handle in slot 65).
claim 33, Blount discloses that the locking strip is capable of moving through an aperture (65) disposed on the proximal side of the handle responsive to a force in a first direction on the actuation mechanism (Figs. 1, 2, 6, and 7).
As to claim 34, Blount discloses that the locking strip is coupled to the actuation mechanism at a first end of the locking strip (left portion of 35 as shown in Fig. 2, Fig. 2), a mid-portion of the locking strip passing through an aperture (65) disposed on the proximal side of the handle (central portion of 35 as shown in Figs. 2 and 7, Fig. 7), and a second end of the locking strip comprising the engagement element (right portion of 35 as shown in Figs. 2 and 7, Fig. 7), and wherein the engagement element engages with an end portion of the pawl (higher portion of pawl 71 as disclosed in col. 4 lines 10-11).

As to claim 26, Blount discloses a speculum (Figs. 1-7) comprising: a body portion (B) comprising a handle (61) capable of being grasped by a user of the speculum (col. 3 lines 18-24), a lower bill (40), and a transition portion (see illustration of Fig. 1) between the handle and the lower bill (as defined), the transition portion creating an angle greater than 90 degrees between the handle and the lower bill (Fig. 2); an upper bill (10) rotatably coupled to the lower bill at the transition portion (via 54 and 55 in 27 and 28, respectively, Figs. 1, 5, and 7), allowing the upper bill to move relative to the lower bill to move the speculum into an open position (Fig. 7); a window frame (21) coupled to the upper bill defining a viewing window (22, Fig. 1); an actuation mechanism (31) coupled to the upper bill to cause separation of the upper bill from the lower bill (Figs. 1, 2, and 7, col. 2 lines 60-63); and a locking mechanism (35, C, 65, see . 


    PNG
    media_image1.png
    966
    1277
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount in view of Gasper et al. (US 3,332,414, hereinafter “Gasper”).
As to claim 2, Blount discloses the invention of claim 1 but is silent to the angle being in the range of 100 degrees to 180 degrees.
Gasper teaches a similar speculum comprising: a body portion (22) comprising a handle (56), a lower bill (50), and a transition portion (see illustration of Fig. 3) between the handle and the lower bill (as defined, Fig. 3); an upper bill (24) rotatably coupled to the lower bill at the transition portion (Figs. 1-5), wherein the transition portion creates an angle greater than 90 degrees between the handle and the lower bill (Fig. 3, col. 7 lines 18-20); where the angle is in the range of 100 degrees to 180 degrees (Fig. 3, col. 7 lines 18-20).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify angle created by the transition portion between the handle and the lower bill as disclosed by Blount to be 100 degrees to 180 degrees as taught by Gasper in order to assure clearance of the operators' hand from other body areas (Gasper Fig. 3, col. 7 lines 19-20). 

    PNG
    media_image2.png
    621
    928
    media_image2.png
    Greyscale


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount in view of Hsiao (US 6,416,466).
As to claim 5, Blount discloses the invention of claim 1 as well as the engagement element, when interacting, constrains movement of the locking strip relative to the pawl (Figs. 1, 2, 6, and 7, col. 3 lines 62-65, col. 4 lines 9-19).
Blount but is silent to engagement element is an aperture in the locking strip configured to receive a portion of the pawl.
Hsiao teaches a similar speculum (Figs. 7, 8, and 5 and 6, col. 4 lines 1-11) comprising: a body portion (2) comprising a handle (see illustration of Figs. 5 and 7), a lower bill (21), a transition portion (see illustration of Fig. 5), an upper bill (11) rotatably coupled to the lower bill at the transition portion (Fig. 5, col. 3 lines 42-44, col. 1 lines 48-49), a viewing window (see illustration of Fig. 5), an actuation mechanism (lower 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the engagement element and pawl as disclosed by Blount with the engagement element and pawl as taught by Hsiao in order to keep the invention more stable either in use or nonuse, without looseness (col. 3 lines 31-35), i.e. to improve the stability of the connection/locking, i.e. to provide a known alternative structure for keeping the speculum more stable (Hsiao col. 3 lines 32-35) with fast fastening and releasing functions (Hsiao col. 2 lines 45-46).


    PNG
    media_image3.png
    551
    898
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    806
    1059
    media_image4.png
    Greyscale


Claim(s) 6, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount in view of Hsiao.
As to claim 6, Blount discloses the invention of claim 1 as well as the engagement element capable of interacting with a portion of the pawl (Figs. 1, 2, 6, and 7, col. 3 lines 62-65, col. 4 lines 9-19) which, when interacting, prevents movement of the locking strip in one direction relative to the pawl (Figs. 1, 2, 6, and 7, col. 3 lines 62-65, col. 4 lines 9-19). 
Blount is silent to the engagement element is a tooth extending from the locking strip.
Hsiao in another embodiment teaches a similar speculum (Figs. 2-4) comprising: a body portion (2) comprising a handle (see illustration of Fig. 2), a lower bill (21), a transition portion (see illustration of Fig. 2), an upper bill (11) rotatably coupled to the lower bill at the transition portion (Fig. 2), a viewing window (see illustration of Fig. 2), an actuation mechanism (lower portion of body 1 as shown in Fig. 2, i.e. see illustration of Fig. 2) coupled to the upper bill to cause separation of the upper bill from the lower bill (as defined, Fig. 2, col. 2 lines 40-42, col. 3 lines 1-3); and a locking mechanism (3) capable of holding the speculum in the open position by preventing movement of the upper bill toward the lower bill when the locking mechanism is engaged (Figs. 2-4, col. 2 lines 45 and 52-65), the locking mechanism comprising: a locking strip (32) having an engagement element (321); a pawl (311, col. 2 line 59 discloses that 311 are teeth) capable of interacting with the engagement element (Figs. 2-4) which, when interacting, prevents movement of the locking strip in at least one direction relative to the pawl (Figs. 2-4); and a lock switch (portion of 31 pushed upon in col. 3 line 6-8) capable of 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the engagement element and pawl as disclosed by Blount with the engagement element and pawl as taught by Hsiao in another embodiment in order to keep the invention more stable either in use or nonuse, without looseness (Hsiao col. 2 lines 63-65), i.e. to improve the stability of the connection/locking, i.e. to provide a known alternative structure for keeping the speculum more stable (Hsiao col. 3 lines 32-35) with fast fastening and releasing functions (Hsiao col. 2 lines 45-46).

As to claims 28 and 29, Blount discloses the invention of claim 1 as well as the engagement element capable of engaging with an end portion of the pawl (Figs. 1, 2, 6, and 7, col. 3 lines 62-65, col. 4 lines 9-19). 
Blount is silent to the engagement element comprises a plurality of teeth. As to claim 29, Blount is silent to the plurality of teeth engage with the pawl responsive to the locking mechanism being engaged.
Hsiao in another embodiment teaches a similar speculum (Figs. 2-4) comprising: a body portion (2) comprising a handle (see illustration of Fig. 2), a lower bill (21), a claim 29, Hsiao teaches that the plurality of teeth engage with the pawl responsive to the locking mechanism being engaged (Figs. 2-4, col. 3 lines 1-5).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the engagement element and pawl as disclosed by Blount with the engagement element and pawl as taught by Hsiao in another embodiment in order to keep the invention more stable either in use or nonuse, .


    PNG
    media_image5.png
    890
    1143
    media_image5.png
    Greyscale


Claim(s) 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount in view of Felder (US 2014/0081281).
As to claim 15, Blount discloses the invention of claim 1 as well as a generally rounded outer surface of the handle (Figs. 1 and 2).

Felder teaches a surgical device (Figs. 1-4, abstract) comprising a handle (102) wherein all edges and shape transitions on an outer surface of the handle are rounded (Figs. 1-4). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the outer surface of the handle as disclosed by Blount to specify that all edges and shape transitions are rounded as taught by Felder in order to provide an ergonomic configuration (Felder ¶43) so that the invention is easier to handle, thus reducing the time needed to perform a procedure (Felder ¶49).

The claimed phrase “overmold” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 17 and 18, Blount discloses the invention of claim 16 as well as the speculum being constructed of relatively rigid plastic material (col. 3 lines 2-3 and 43-45).
claim 18, Blount is silent to the gripping portion comprising an overmold placed over the handle.
Felder teaches a surgical device (Figs. 1-4, abstract) comprising a handle (102) wherein the gripping portion comprises at least a portion made of a different material than a material of the handle (Fig. 3, ¶43 discloses applying a silicone overmold).  As to claim 18, Felder teaches that the gripping portion comprises an overmold placed over the handle (¶43).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the gripping portion as disclosed by Blount by adding applying a silicone overmold as taught by Felder in order to provide an ergonomic configuration (Felder ¶43) so that the invention is easier to handle, thus reducing the time needed to perform a procedure (Felder ¶49).

Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Blount in view of Klaassen (US 2006/0122463).
As to claim 27, Blount discloses the invention of claim 1.
Blount is silent to more than half of the engagement element being contained within the handle.
Klaassen teaches a similar speculum (Figs. 1-6) comprising: a handle (4) having a distal side (see illustration of Fig. 2) and a proximal side (see illustration of Fig. 2) capable of being grasped by a user of the speculum (Figs. 1-6, ¶37), a lower bill (3), and an upper bill (2) rotatably coupled to the lower bill (via ‘Rotatable coupling’ as 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the handle as disclosed by Blount such that the locking strip is contained and each of the locking strip and the switch pass through respective slots on the handle as taught by Klaassen in order to predictably provide a protective barrier between the engaging/interacting portions of the locking mechanism and the operators' hand and other bodily tissues/fluids; i.e. to reduce the likelihood of a glove, hand, or other bodily tissues/fluids becoming pinched when operating the locking mechanism. 

As to claim 32, Blount discloses the invention of claim 1.

Klaassen teaches a similar speculum (Figs. 1-6) comprising: a handle (4) having a distal side (see illustration of Fig. 2) and a proximal side (see illustration of Fig. 2) capable of being grasped by a user of the speculum (Figs. 1-6, ¶37), a lower bill (3), and an upper bill (2) rotatably coupled to the lower bill (via ‘Rotatable coupling’ as labeled on illustration of Fig. 2, Figs. 1 and 2), allowing the upper bill to move relative to the lower bill to move the speculum into an open position (Figs. 1 and 2); an actuation mechanism (5); and a locking mechanism (7, 8, 6, ‘Locking strip’ as labeled on illustration of Fig. 2) capable of holding the speculum in the open position by preventing movement of the upper bill toward the lower bill when the locking mechanism is engaged (Fig. 1, ¶42), the locking mechanism comprising: a locking strip (‘Locking strip’ as labeled on illustration of Fig. 2) contained within the handle (Figs. 1-4), the locking strip having an engagement element (6), a pawl (8) capable of interacting with the engagement element (Figs. 1 and 3) which, when interacting, prevents movement of the locking strip in at least one direction relative to the pawl (Figs. 1 and 2, ¶42); and a lock switch (7); wherein the speculum comprises a modular construction (¶s 11 and 14-17); wherein the proximal side of the handle comprises a removable cover (12) capable of allowing access to one or more parts of the locking mechanism (Figs. 1-4, ¶s 11 and 14-17).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the handle as disclosed by Blount to be modular with disconnectable portions such that the locking strip is contained and each 


    PNG
    media_image6.png
    648
    972
    media_image6.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775